DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed, and IDS, all filed 01/03/2022.

	Claims 1-7, 9-12, 14-20, and 22-26 are pending.

Claims 17-20, 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III. Election was made without traverse in the reply filed on 08/13/2020.

Claims 1-7, 9-12, 14-16 are examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-7, 9-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavard Molliard (US 2015/0238525, IDS filed 03/04/2019) in view of WO 2017/045084 (WO ‘084, IDS filed 08/13/2020, with the effective filing date of September 14, 2015) and optionally WO 2013/053457 (WO ‘457, IDS filed 03/03/2019).

Applicant Claims 
Claim 1 is directed to a process of manufacturing of a gel product comprising cross-linked hyaluronic acid and hydroxyapatite, said process comprising:
combining hyaluronic acid or salts thereof and a cross-linking agent in an aqueous medium, in the presence of a first portion of hydroxyapatite;
completing the cross-linking reaction to form a mixture; and	
incorporating a second portion of hydroxyapatite into said mixture
wherein said incorporating comprises homogenously dispersing said second portion of hydroxyapatite into said mixture to form the product.


Claim 16 is directed to a  process of manufacturing of a gel product comprising charging a reaction vessel with water and hyaluronic acid or a salt thereof, stirring to obtain a solution, adding 1,4-butanediol diglycidyl ether, sodium hydroxide and a first portion of calcium hydroxyapatite to form a mixture, maintaining the mixture for a sufficient period to allow cross-linking of said hyaluronic acid with said 1,4-butanediol diglycidyl ether, adding phosphate buffer solution and an aqueous acid to achieve a gel with a nearly neutral pH, and homogenously dispersing a second portion of calcium hydroxyapatite into said mixture, wherein the weight ratio between the first portion of calcium hydroxyapatite and the second portion of calcium hydroxyapatite is between 1:3 and 1:7, and the total concentration of calcium hydroxyapatite is between 50 and 60 weight percent  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Molliard teaches crosslinked hyaluronic acid mixed with particles of calcium hydroxyapatite, the reference however does not teach conducing crosslinking in the presence of hydroxyapatite as claimed by claims 1 and 16.
WO ‘084 teaches process of production of injectable gel composition comprising mixing hyaluronic acid, first portion of hydroxyapatite particles and crosslinking agent in an aqueous medium, before crosslinking, which is the first phase disclosed by the reference. Adding the hydroxyapatite before the crosslinking process induces a homogenous mineralization process (abstract; example 1; page 2; page 4, 2nd paragraph; page 5, page 6, last paragraph; page 7, 1st paragraph; page 8, last 2 paragraphs; page 10, 2nd paragraph; page 11, 2nd full paragraph; page 12, 1st full th paragraph; page 10, last paragraph; example 3). The crosslinking agent is 1, 4-butanediol diglycidyl ether (BDDE) in amount 0.0027% (example 1; page 9, 1st paragraph). Example 1 further discloses adding NaHO (sodium hydroxide) to the starting material. The process includes the step of elevating the temperature during the 3 hours of crosslinking, and afterwards the reaction is stopped, neutralizing the mixture by HCl, and adding PBS (phosphate buffer solution). Example 3 discloses adding second portion of hydroxyapatite to the crosslinked composition produced by example 1. Hydroxyapatite is calcium hydroxyapatite (page 5, 7th paragraph). The amount of hydroxyapatite in the first crosslinked portion is 1-10% preferably 2-5% (page 5, 2nd paragraph) and hyaluronic acid is 1-2% or can be 0.1-5% (page 8, 3rd paragraph). The amount of second portion of hydroxyapatite 1-40% preferably 10-20% (claim 18). Example 1 discloses sterilizing the composition. The composition useful for bone defect repair, periodontal implant and sinus augmentation (page 12, 2nd paragraph; page 17, 2nd paragraph). The reference teaches that the soft consistency and unique injectability of the material makes it especially suitable for irregular shaped, non-load-bearing, confined and difficult to access bone defects (page 11, last paragraph).  
	 WO ‘457 teaches injectable composition for filing wrinkles or bone defects
comprising crosslinked hyaluronic acid and hydroxyapatite (abstract). The reference teaches process of making the composition comprising the steps of crosslinking
hyaluronic acid in presence of hydroxyapatite using BDDE in aqueous solution comprising NaHO in a mixer at a temperature of 20°C and 25°C, i.e. ambient 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce an injectable composition by process comprising crosslinking hyaluronic acid and homogenously dispersing calcium hydroxyapatite particles that show synergy between crosslinked hyaluronic acid and hydroxyapatite particles as taught by Molliard, and further mix hydroxyapatite in the mixture of hyaluronic acid and crosslinking agent as taught by WO ‘084. One would have been motivated to do so because WO ‘084 teaches adding the hydroxyapatite before the crosslinking process induces a homogenous mineralization process, and produces material with soft consistency and unique injectability that makes it especially suitable for irregular shaped, non-load-bearing, confined and difficult to access bone defects. One would reasonably expect producing an injectable composition by process comprising combining crosslinking hyaluronic acid hydroxyapatite, and crosslinking the mixture, and then adding hydroxyapatite particles and homogenizing the mixture to form homogenous dispersion to induce homogenous 
Further one having ordinary skill in the art would have been motivated to mix hydroxyapatite in the mixture of hyaluronic acid and crosslinking agent as taught by WO ‘457 because WO ‘457 teaches crosslinking of hyaluronic acid in presence of hydroxyapatite increases the tissue filling capability, increases the time the composition stays in the injection site, and provides better distribution and adhesion in the tissues.
All the limitations of claim 1 are taught by combination of the cited references. 
Regarding claim 2 that the crosslinking reaction comprises increasing the pH of the medium, and completing the cross-linking reaction comprises allowing the reaction mixture to stand, and/or neutralizing the reaction mixture, Molliard teaches adding NaHO, WO ‘084 teaches by example 1adding NaHO to increase pH, stop the reaction, and neutralization, and WO ‘457 teaches crosslinking solution comprises NaHO.
Regarding claim 3 that the first portion of hydroxyapatite is between 5 and 90% of the total amount of hydroxyapatite, WO ‘084 teaches 1-10% of the first portion and 1-40% of the second portion, and Molliard teaches 10-70% hydroxyapatite that reads on the second portion, therefore total of hydroxyapatite falls within the claimed 5-90%.
Regarding claim 4 that the first portion of hydroxyapatite is between 5 and 30% of the total amount of hydroxyapatite, and Molliard teaches 10-70% of the second portion, therefore total of hydroxyapatite taught by Molliard embraces the claimed 5-30%.  

Regarding the claimed amount of hyaluronic acid in aqueous medium is between 0.2 and 9% as claimed by claim 7, Molliard teaches 1-4% and WO ‘084 teaches 1-2% that falls within the claimed amount.
Regarding the ratio of the hyaluronic acid to the crosslinking agent between 15:1 to 2:1 as claimed by claim 9, it is calculated from WO ‘084 that if the amount of hyaluronic acid used is 0.2%, and crosslinking agent 0.0027%, this will form a ratio of 7:1 that falls within the claimed ratio.
Regarding claim 10 that introducing additional amount of hyaluronic acid, WO ‘084 teaches additional amount of noncrosslinked hyaluronic acid.
Regarding claims 11 and 12 that the total hydroxyapatite amount in the composition is 25-70% and 45-70%, respectively, WO ‘084 teaches 7.5-9.5% hydroxyapatite in the first phase (according to applicants’ calculation in the response filed 01/03/2022), Molliard clearly teaches 5-60% hydroxyapatite not combined with hyaluronic acid. Combination of the references teaches the total of 12.5-69.5% hydroxyapatite in the composition that overlaps the claimed amount by the claims. 
Regarding the claimed particles size of hydroxyapatite of between 25 and 45 µm as claimed by claim 14, Molliard teaches particles size less than 200 µm, and preferably less than 50 µm and more than 10 that overlaps with the claimed size.
Regarding the sterilization step claimed by claim 15, it is taught by Molliard and WO ‘084.  
Neutralization step as claimed by claim 16 is taught by all the cited references. 

Regarding all the claimed amounts, sizes and ratios above, they are either overlaps or fall within the ranges disclosed by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Applicants argue that the cited references do not teach or suggest how one of skill in the art can make a homogenous composition with a two-step addition of hydroxyapatite, resulting in the gel with tightly- and loosely-associated hydroxyapatite.

 In response to this argument, applicant’s attention is directed to the scope of the present claims that do not recite tightly and loosely associated hydroxyapatite in the composition. The claims do not recite hyaluronic acid crosslinked with hydroxyapatite, rather recite crosslinking in the presence hydroxyapatite, and that does not imply hydroxyapatite is positively tightly associated or attached to the hyaluronic acid. The combination of the cited references clearly teaches two step addition of hydroxyapatite, first step while crosslinking as taught by WO ‘084, and second step after crosslinking is done as taught by Milliard, then the mixture is homogenized. It is noted that these features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the combination of the cited references teaches all the steps of the claimed method and the used ingredients.

Applicants argue that claim 12 calls for a “high loading” of hydroxyapatite which one skilled in the art would readily understand from the cited references and ensuring that “a total concentration of hydroxyapatite in said gel product is between 45 and 70 weight percent” as called for in Claim 12.

In response to this argument, it is argued that, Molliard combined with WO ‘084, teaches amounts of hydroxyapatite that overlap with the claimed amounts, as discussed in this office action. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal concentration of hydroxyapatite is deemed to be routine and well within the skill of the artisan. MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 

Applicants disagree with the examiner’s calculation of the amount of hydroxyapatite, and argue that the math of this “plain calculation” is incorrect. Kettenberger (WO ‘084) teaches the following:
“The content of the mineral particles is purposefully in the range of 1 — 10 weight-%, preferably 2 —5 weight-% of the first phase.” 
“The amount of nano- to micro-sized calcium phosphate particles in the second phase may be in the range of 1 — 40 weight-%, preferably 10 — 20 weight-%.” 
“The ratio of the first phase versus the second phase in terms of volume may be in the range of 3:1 to 19:1, preferably in the range of 4:1 to 10:1.” [p. 6, third paragraph]. It is observed that a ratio of 3:1 is actually 75%:25%; the ratio 19:1 is actually 95%:5%; 4:1 is 80%:20%; and 10:1 is roughly 90%:10% (or, more strictly speaking, 90.9%:9.1%).
The Office Action asserts that the total range disclosed is 2-50% w/w, apparently as 10% + 40% = 50%. But this calculation is incorrect in view of what Kettenberger actually teaches. The total amount of hydroxyapatite in Kettenberger actually is only 7.5% to 9.5% (of the total) in the first phase, and 10% to 2% (of the total) in the second phase. This means that the total amount of hydroxyapatite a maximum 19.5% of the total, and not 50%, as suggested in the Final Office Action. As to Molliard, the percentage range given therein is provided in percentage of weight by volume (see, e.g., Molliard’s abstract). By contrast, the pending claims which include weight limitations all specify percentage of weight per weight. The present invention uses 450 mg in 690 or 700 microliters that gives the weight per volume concentration of between 64.3 %w/v to 65.2 %w/v, which is well above the 19.5% total range presented by Molliard. As the density of the hyaluronic acid gel is slightly higher than unity, the true values are expected to be even higher.

In response to this argument, it is argued even if Kettenberger teaches 7.5-9.5% hydroxyapatite in the first phase (which is hydroxyapatite combined with hyaluronic acid), Molliard clearly teaches at paragraph [0011] hydroxyapatite amount of 5-60% that is not combined with hyaluronic acid. Note that Molliard does not teach 19.5 as applicants assert. Combination of Kettenberger and Molliard teaches the total of 12.5-69.5% hydroxyapatite in the composition that overlaps the claimed amount of 45-70% as claimed by claim 12. One cannot attack the references individually wherein obviousness is based on combination of the references. The claimed ratio would be the same since the claimed amounts of ingredients are taught. 

First, Applicants argue there would have been no reasonable expectation of success when modifying Molliard according to Kettenberger to obtain an injectable composition in the step of calcium hydroxyapatite addition during the cross-linking of hyaluronic acid. Kettenberger explicitly discloses that without the second phase (i.e., the aqueous dispersing phase) the composition is not injectable. In discussing the second phase, Kettenberger at page 2, paragraph 4, expressly 

In response to this argument, it is argued that if Molliard were to be modified according to Kettenberger to include a part of hydroxyapatite in hyaluronic acid gel during crosslinking, the composition would be expected to be injectable because the reference teaches composition with excellent injectability, and example 1 of the reference teaches injectable composition as implied by filling the composition into a syringe. Kettenberger teaches injectable composition in many other instances of the reference, e.g. page 11, 2nd full paragraph; page 12, 1st full paragraph. Kettenberger is relied upon for teaching the inclusion of hydroxyapatite with hyaluronic acid during crosslinking, the second amount added to crosslinked hyaluronic acid is taught by Molliard. All the steps of the claimed process are taught by combination of the cited references. The produced composition by the prior art is substantially identical to the composition achieved by applicants, therefore, any properties applicants achieved is expected from the prior art, e.g. being injectable, or applicants’ invention is incomplete. In any event, the cited references teach injectable composition. Note that the claims’ language does not exclude presence of aqueous solution.  

Second, applicants argue that the suggested modification was expected to make the base reference unsuitable for its intended use. One skilled in the art at the time of the invention would have expected the proposed modification to result in a non-injectable composition. The non- injectable composition is not expected to produce a cohesive gel, as required by Molliard. Additionally, Molliard is a cosmetic dermal filler composition with pronounced viscoelastic properties, paragraphs [0015]- [0018]. WO ‘084 teaches adding the hydroxyapatite before the crosslinking process induces a homogenous mineralization process” (emphasis added), which is 

In response to this argument, it is argued that the reference for Molliard currently relied upon (2015/0238525) is directed to filling soft tissue as well as hard tissue defects and in particular teaches filling dental and bone defects. Regardless if the composition is viscoelastic or not, it is an injectable composition for soft and hard tissues as intended to be used. Intended use of the composition produced by the claimed method does not impart patentability to the claims. Unlike applicant’s assertion that WO ‘084 teaches mineralized composition is hard for use in bone, the reference clearly teaches at page 11, last paragraph that “The soft consistency and unique injectability of the material makes it especially suitable for irregular shaped, non-load-bearing, confined and difficult to access bone defects”. Therefore, mineralized tissue is not hard and not only for hard tissue use because WO ‘084 teaches soft material. Not that Molliard reference currently used is suitable for both hard and soft tissues. 

Third, applicants argue that there is no credible rationale for combining the references provided by the office action. There is not even a hint in the cited art leading a skilled artisan to modify Molliard according to Kettenberger. Kettenberger’s innovation is designed for treating bone defects, whereas Molliard’s teachings are for dermal cosmetic uses. This is an additional reason as to why there is no motivation or logical reason available to combine these references. The reasons provided by the Final Office Action are defective (especially with regard to “mineralization’’) and do not provide a reasonable justification to combine the references. The mere fact that the skilled artisan could have combined them does not necessarily mean that that modification would have been made by one skilled in the art at the time of the invention.

In response to this argument, although intended use of the claimed process does not impart patentability to the claims, it is noted that the currently used Molliard reference is directed to use with bone as well as soft tissue. Motivation to combine Molliard and WO ‘084 exists, which is not only to induce a homogenous mineralization process, but further to produce material with soft consistency and unique injectability that makes it especially suitable for irregular shaped, non-load-bearing, confined and difficult to access bone defects. In any event, the examiner does not have to combine the references for the same reason for which applicant would have combined. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Fourth, it appears that the cited references have not been considered as a whole, i.e., for everything that they teach. The Final Office Action on page 12 (and elsewhere) states that the reliance on Kettenberger is made “solely showing that hyaluronic acid is mixed with hydroxyapatite and crosslinked.” But reliance on Kettenberger for just this teaching is improper, because it fails to take into account all of its teachings -- including those that demonstrate that there would have been no reasonable expectation of success, and that those that demonstrate that the modification would have rendered the base reference unsuitable for its intended use. The parts of Kettenberger that show the rejection to be improper cannot be ignored. The failure to consider Kettenberger in its entirety is a fundamental flaw in the rejection.

In response to this argument, it is argued that nothing in the WO ‘084 that would have deterred one having ordinary skill in the art to combine the reference with Molliard. The cited references, WO ‘084 and the newly cited Molliard ‘525 are analogous art, and are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, which is making an injectable gel comprising hyaluronic acid and hydroxyapatite. Therefore, it is proper to rely upon the references as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention as a whole.
 
Fifth, applicants argue that the references teach away from the proposed combination. As argued previously, and as mentioned in the Final Office Action on page 13, Molliard specifically discloses that the obtained gel was cohesive and monophasic (paragraphs [0073], [0022]). Molliard explicitly discloses that the cohesive (monophasic) structure ([0022]) is “a major and required specific feature of the invention” (paragraph [0023]). Molliard specifically discourages the use of biphasic gels (paragraph [0023]), i.e., it actively teaches away from biphasic gels. See also the “avoid” language in paragraph [0030]. Kettenberger, on the other hand, actively advocates biphasic gels. Moreover, Kettenberger actually teaches away from adding minerals to pre-crosslinked hydrogels (see middle of first full paragraph on p. 3) and thus teaches away from combining with Molliard: “Attempts have been also made to combine a mineral component with already pre-crosslinked hydrogels (for example commercially available dermal fillers). However, the presence of mineral-free hydrogel chunks, in worst case in combination with hyaluronidase inhibitors that slow down the degradation, leads to the creation of dead voids in bone as bone tissue cannot enter the dense cross-linked hydrogel.” Thus, one skilled in the art at the time of the invention would not have combined Molliard and Kettenberger, much less in the manner alleged, as the art mutually teaches away from the combination. Applicants argue that the Final Office Action indicates that the disclosure of Kettenberger that “adding the hydroxyapatite before the crosslinking process induces a homogenous mineralization process” somehow overcomes the explicit discouragement of Molliard to use biphasic gels. This is incorrect, as the mineralization process has nothing to do with dermal tissue filling which, as mentioned above, should have viscoelastic properties. 

In response to this argument, it is argued that Molliard in paragraph [0023] actually defined biphasic gel as “a gel that disperses when it is introduced into water, as would a gel with a non-cohesive nature called a biphasic gel”. Molliard therefore discourages from gel that disperse in water, and not the one having one phase comprising crosslinked hyaluronic acid and a phase comprises hydroxyapatite as that taught by Molliard and WO ‘084. Modifying Molliard with WO ‘084 would still have crosslinked hyaluronic acid and hydroxyapatite in a phase and another phase comprising hydroxyapatite that still does not disperse in water. The two phases taught by WO ‘084 are only in term of structure. The composition of WO ‘084 is homogenized, example 1, so it is not visual biphasic or dispersed composition.   
The examiner further disagrees with applicant’s’ assertion that Kettenberger teaches away from adding minerals to pre-crosslinked hydrogels because at page 10 of the reference, first full paragraph, the reference teaches “The particles are added to the first phase hydrogel before the crosslinking process, and evenly distributed therein in order to induce homogenous mineralization process”. Example 1 of the 
Note that the argument against Molliard ‘898 is moot in view not relying on Molliard reference that teaches dermal fillers.

Sixth, applicants argue that the Final Office Action does not give proper weight to Applicant’s evidence of unexpected results. The Final Office Action dismisses the unexpected results presented in the description by stating, on page 16, that “it is the examiner's position that the data in the specification regarding are not unexpected results.” But no substantiation for this assertion is ever provided. The Final Office Action’s assertion is, in fact, merely conclusory and unsupported by a factual showing or any sound scientific reasoning. It appears that even the results are being subjected to impermissible speculation and an impermissible hindsight reconstruction.

In response to this argument, it is argued that the examiner gave proper weight to the unexpected results. The examiner opinion is that applicants compared the present invention with Molliard reference, however when Molliard combined with WO ‘084, the present invention is achieved. In addition, regarding applicant's arguments of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). The combination of the cited references teaches the instantly claimed method including all the steps and the ultimate product of the prior art is substantially identical to the claimed product.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, to construe the rejection, the examiner relied on what was known to one having ordinary skill in the art before the effective filing date of the present invention. further motivation to combine the references exists, and reasonable expectation to achieve the present invention was presented. 

Seventh, applicants argue that the Final Office Action does not give proper weight to all the limitations of the claims. For example, the assertion on page 9 about some of “present claims that do not recite ‘single phase’” appears to be misleading. Indeed, the single-phase composition is claimed by the language “homogenously dispersing . . . in” language and, therefore, there is no need to use any language different from that what is already present. Proper weight must be given 

In response to this argument, it is argued that the examiner carefully gives weight to all the limitations of each claims. Homogenous dispersion was addressed and it is taught exemplified by both Molliard and WO ‘084. And this implies single phase as applicants themselves admit.  

Applicants argue that, regarding the statement “it is noted that these features upon which applicant relies are not recited in the rejected claim(s),” it is observed that there is no need to import from the description the results that the process achieves. The structural differences of the gels, however important they may be, need not make an appearance in the method claims. 

In response to this argument, it is argued that the combination of the cited references clearly teaches the claimed steps and the structural elements of the produced product as set forth in this office action. 

Applicants argue that Molliard does not teach injectable implants (the term “implant” is not found in the whole disclosure of Molliard), making the logical connection with Kettenberger significantly weaker. 

This argument is moot in view of the new ground of rejection relying of Molliard ‘525 that is related to soft tissue, dental and osteogenic fillers. 

Applicants argue that the Final Office Action on page 5 states that “[t]he reference teaches method of making the composition comprising crosslinking hyaluronic acid using BDDE in an aqueous medium comprising sodium hydroxide, and homogenously dispersing calcium hydroxyapatite, neutralizing the mixture, degassing the mixture and sterilizing the composition (abstract; [0007, 0011, 0012, 0024, 0043], example 1).” But nowhere in the reference do these steps appear in this order, particularly neutralizing the mixture after the addition of hydroxyapatite.

	In response to this argument, it is argued that the claimed step method are taught by the examples of each reference. Note that the expression “comprising” of the claimed method permits any order of the steps and any other unrecited steps. 



In response to this argument, it is argued that the first and second portion of hydroxyapatite are taught by combination of Molliard with WO ‘084 and WO ‘0457, and not by Molliard by itself. One cannot attack the references individually wherein obviousness is based on combination of references. 

Applicants argue that the office states that: “The method of the prior art in combination teaches the claimed method steps and is expected to retain at least a definite portion of hydroxyapatite in the gel, and expected to have tight association that can be demonstrated by slow release kinetics of hydroxyapatite from the gels, as applicants achieved”. But the cited references do not disclose anything about the kinetics of hydroxyapatite release, let alone the effects thereon of the parameters of the process of the gel manufacturing. Thus, these statements on the expectation of the slow release kinetics are speculative, or even wholly based on hindsight knowledge gleaned from the present application. 

In response, applicants’ attention is directed to the fact that obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, to construe the rejection, the examiner relied on what was known to one having ordinary skill in the art before the effective filing date of the present invention. further motivation to combine the references exists, and reasonable expectation to achieve the present invention was presented. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./